Title: John Quincy Adams to Abigail Adams 2d, 9 – 19 August 1785
From: Adams, John Quincy
To: Adams, Abigail (daughter of JA and AA)


     
      N:6.
      New York August 9th. 1785. Tuesday
     
     Mr. Söderström, the Sweedish Consul, has been here about a fortnight. I went this morning about a mile out of town with him, and was introduced to a Mr. Bayard. He has two Daughters that are among the toasts; one of them I think very pretty. Mr. Bayard I hear was in the late war violent on the wrong side of the Question. It is the case with a great number, of the most reputable families in the place. But those differences are in a way to be forgot, and families of both parties are sociable together.
     Dr. Johnson, a delegate from Rhode Island Connecticut, went out of town a few days ago. Mr. Ellery from Rhode Island lately sprain’d his ancle, and cannot attend Congress, so that there are now only 8 States on the floor: very little or no business can be done, when there are no more present: and therefore this day Congress adjourned till next Monday. It is expected, that before that time, Doctor Johnson will return, and Mr. Ellery will recover. And there is a delegate expected daily from North Carolina; this will make up eleven States. There has not been a fuller representation since the Confederation was form’d.
     
     
      10th
     
     I dined to day in company with Mr. Paine, the author of common Sense; with Dr. Witherspoon, and Dr. Gordon, who arrived here a few days since.—Wherever I go I hear a repetition of the same questions, how you all do? How you like Europe? What Country you prefer? When you will return? and a hundred other such. I am almost wearied to Death with them, and I sometimes think of writing a list of the Questions with the answers, and whenever a person begins to make any Questions, I would give him the Paper, and so content him at once. I expect the evil will rather increase than diminish, when I get to Boston. But there will be an end to it.
     Since my arrival here, Every moment of my time has been taken up, and yet I have had little or nothing to do. I had a great number of Letters, as you know, and have been wholly employ’d in paying visits and going into Company. I have been introduced at different times to almost all the Members of Congress, and to a great number of the Inhabitants of the City. I have every where been treated with a great deal of politeness and complaisance and it has been peculiarly pleasing, because upon many occasions I knew attentions were paid me, for my father’s sake. I have spent more time than I expected to when I arrived; several circumstances have detained me, from day to day, but is now high time for me to think seriously of being gone: and of this you may be sure, that if I am in good health, I will not be in New York, after next Monday the 15th. instant.
     
     
      11th
     
     I have at length been over to Long-Island, and paid my visit to Madam de Marbois. I ought to have done it long before now: for I don’t know any place where People are more attach’d to a certain etiquette, (that of visiting) than here. Madam, is a spruce, pretty, little woman; and speaks french very well. There was a very sumptuous entertainment to day at Genl. Knox’s. Near thirty persons present. I there saw the Baron de Steuben for the first time: he lives at a Country seat near the City, which he calls his Louvre. What a name, for a Republican! Such a trifling incident sometimes discovers the real sentiments of a man, more than important actions. However we must never form an opinion rashly upon any subject.
     
     
      12th
     
     I am much at a loss how to go from here. If I go by water, I shall lose an opportunity of seeing the Country; and probably another will not present itself for many years; if ever. If I go by the stage, it is so close, a carriage, and goes I am told so fast, that I shall have little opportunity of seeing any part of the Country I shall go through: and it is an expensive way of travelling. I have been advised to buy an horse, and go in that manner: I am told that I may sell him when I get to Boston, near as much if not quite, what one will cost me here: and go in that way at least as cheap as I go in the Stage. But then I am exposed to twenty chances, and am not sure of selling him, if I should get safe home. I am quite in a dilemma: and much in want of advice: I have been looking at several horses: and have found only one, that would be proper: he belongs to the Dutch Minister: but he asks 50 £ this currency for him. This sum frightens me, and I believe I must after all go in the Stage, next Monday.
     
     
      13th
     
     Mr. Chaumont left Town this afternoon, and will wait for me to morrow, at a place 10 miles distant from the City, for I have at length determined, for the sake of going with him, to buy the horse as Mr. van Berkel has agreed to take 45 £ for him. Mr. Chaumont goes in a Chaise, with two horses. I shall ride, alternately in the Chaise with him and on my own horse, and I hope in ten days time to be at Boston.
     The president is in a very ill state of health; and his present Situation, is certainly not the thing for recovering it. He intended to sail down to day to Sandy Hook, and try if the Sea air, would not be serviceable to him. But he found himself so unwell this morning that he could not go. Why is it the lot of great men to call with justice their lives a long disease? And why cannot one person be blest, with health of body, and strength of mind?
     
     14th. Hall’s tavern 10 miles from New York
     This afternoon I came here, and found Mr. Chaumont waiting for me; to-morrow we shall proceed on our journey. I am afraid our Parents will think this is an imprudent, headless scheme of mine, and I now almost wish I had either gone by water or by the Stage to Boston. But I chuse they should know every thing I have done. I may commit faults, but I will not add to them, by concealing them.
     This is one of the most elegant tavern’s I know of. I have never seen any in England superior to it. It is a very large house situated upon a small hill, and commands a most beautiful prospect. Parties of Company often come from the City, to spend a day here: and the master of the house owns the stage that goes to Boston. To morrow we are told we shall have bad roads: those from N. York here are very good.
     
     
      15th. 
      Rye
     
     We have been able to come only 22 miles to day. The roads have been very bad, and this is the hottest day, we have had since I arrived. We are here but 5 miles distant from the rivulet which seperates the States of N. York and Connecticut. So that I shall be to morrow, in the midst of the yankee Country.—This State you know, formerly was settled by the Dutch. It seems as if that people, had a mortal aversion, to every piece of ground that was not a bog. Their settlements on the coast of Africa, are all low lands like their own Country. Their islands in the West Indies, lie almost all of them level with the water or very near it. And in this State, which belonged to them, the lands are very low. They are however in general very good, and their produce is for the most part, the same, with that in the New England States. The crops this year are uncommonly fine; all, except those of indian corn, which has not had rain, enough. This may be of great advantage to us, if the drowth in Europe continued after I sail’d.
     
     
      16th. 
      Norwalk. Connecticut
     
     We are now only 54 miles from New York. The Sun, has been still more powerful to day than it was yesterday, and we have rode only 21 miles. We are absolutely necessitated to lay by 5 or 6 hours, in the middle of the day, and can only ride mornings and evenings.—I can perceive a great alteration in the manners of the People already. There is a bluntness, and an assurance here, which does not exist in the State of New York. The manners of the People there are much more similar, to those of the Europeans. Their ancient form of government, was not so free as those of New England. Their extensive manors, which descended by law entirely to eldest sons, promoted an aristocratic spirit, which was very contrary to Liberty. The Legislature of the State are so fully sensible of this that they have pass’d laws, permitting the Proprietors of the manors, to dispose of them as they please, and divide them in as many parts as they please. This will probably have an excellent effect, but the People have not yet acquired that Republican Confidence, which wise Laws, and a longer enjoyment of their Liberty, may inspire them with, and which the inhabitants of N. England possess in an high degree.
     
     
      18th. 
      New-Haven
     
     I could not write a word yesterday, because, in order to get here, we rode till almost midnight; for this is 38. miles from Norwalk, and that, with this weather, and these roads, and the same horses, is a very long days journey. This is one of the Capitals of Connecticut, and was about 18 months ago made a City: five towns, Hartford, New-Haven, New London, Norwich, and Middleton, were form’d into Corporations, so that this State has five Cities, while poor Massachusetts has not one, for there they could not form a corporation even at Boston.—I had a number of Letters for this place, and among the rest, those of Mr. Jarvis for his Lady, and for Mr. Broome. I have deliver’d them, and Mr. Broome, has been polite beyond my expectation. But unfortunately I shall not be able to see Mrs. Jarvis, who is now at Huntington on Long Island, and will not be here in less than a month’s time. Mr. Broome lives in a charming situation. His house is on an hill, directly opposite the harbour, and the tide comes up within 20 rods of it. Mr. Platt lives a few doors from him on the same hill, and with the same prospect. I have met with my friend Brush here too. He sail’d from Marseilles a few days before I did from l’Orient, and had a much longer passage. He has been here about a fortnight. It is said he is an admirer of Miss Betsey Broome; I wonder at it much, if it is true, for their characters appear to me to be very dissimilar. He is full of vivacity, and life, and she seems to be as phlegmatic, and cool, as a Dutchman. He is quite sociable, and from her, it is with the utmost difficulty you can draw from her the assenting particles yes and no. But when she goes so far as to say “that is true,” and “it is so,” it is quite a miracle. Do not think this a precipitate judgment. I own I cannot be myself a competent judge, as I never saw her before to day: but this is her reputation every where: and Brush himself has given me nearly this Character of her. You know Mr. Broome has two twin sons. Yesterday, they were both of them taken ill together, and were so, all night: to day they are both much better: this is a very singular circumstance, and it has already happened once before. We dined at Mr. Broome’s to day, and were going in the afternoon, about 2 miles out of town to view a Cave famous for having served as a shelter for two of Charles the 1sts. Judges. But a thunder shower prevented our going. It was a most tremendous one, while it lasted, which was not more than half an hour. We had some as heavy claps as any I remember ever to have heard and the lightning fell once in the water about 30 rods from Mr. Broome’s door.
     
     
      19th
     
     I this morning paid a visit to Mr. Stiles the President of the College here. He was very civil, and shew me all the curiosities belonging to the University. The library is neither as large nor as elegant, as your Pappa’s, and the natural curiosities, as well as artificial are but few. There are however a number of stones found in the Country, which would not disgrace an European Cabinet. They were more interesting to me, on account of their belonging, to the natural history of my own Country.
     To morrow morning we shall again set out to proceed on our journey, and Mr. Broome and Mr. Brush will go with us as far as Hartford. I am very impatient to get home to Boston: both because I wish to see my friends there; and because I expect to find letters there from you. I shall continue my relation as I have done till now; although I very much fear it will look dull and insipid to you. Your Candour is all on which I depend. Your Brother.
     
      J. Q. Adams
     
     